Appeal by the defendant from a second resentence of the Supreme Court, Westchester County (Neary, J.), imposed November 13, 2008, as amended December 5, 2008, upon his convictions of manslaughter in the second degree, assault in the second degree, reckless endangerment in the second degree, leaving the scene of an incident without reporting, criminal possession of stolen property in the fifth degree, reckless driving, aggravated unlicensed operation of a motor vehicle in the second degree, driving at an unsafe and imprudent speed, failing to stop at a steady red light, and operating a motor vehicle with a fictitious certificate of inspection, after a nonjury trial, the second resentence being a period of postrelease supervision of five years upon the conviction of assault in the second degree in addition to the determinate term of imprisonment previously imposed by the same court (West, J.) upon his first resentence on February 14, 2001, and the other sentences remaining unchanged.
Ordered that the second resentence is affirmed.
Inasmuch as the defendant received the minimum period of postrelease supervision permitted by law that could have been imposed upon his conviction of assault in the second degree, this Court has no authority to reduce the term of postrelease supervision as a matter of discretion in the interest of justice *958(see CPL 470.20 [6]; Penal Law § 70.45 [2]; People v Fiorello, 97 AD3d 763 [2012]). Skelos, J.P, Dickerson, Lott and Austin, JJ., concur.